Citation Nr: 1730730	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-06 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the appellant is eligible for substitution as the claimant due to death of the Veteran.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from August 1988 to March 1989 and from September 1995 to April 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

As discussed below, the current appeal concerning eligibility for substitution is not properly before the Board and must be dismissed.  Therefore, the Board refers the issue of whether the appellant is eligible for substitution as the claimant due to death of the Veteran to the RO so that it can be addressed in a rating decision as required by VA regulations.  The appellant will again have the opportunity to appeal that decision if it is unfavorable; therefore, this action does not prejudice the appellant.

In addition, in December 2010, the appellant filed a claim of entitlement to service connection for the cause of the Veteran's death.  This claim has not been addressed by the RO and so it is also referred for appropriate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

 
FINDING OF FACT

The documents that constitute an appeal before the Board are not of record; therefore, the Board does not have jurisdiction over the appeal. 


CONCLUSION OF LAW

The criteria for what constitutes an appeal before the Board are not met.  38 U.S.C.A. §§ 7105 (a), 7108 (West 2014); 38 C.F.R. §§  20.200 , 20.202, 20.204(b)(c) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2009, the Veteran filed claims for service connection for multiple acquired psyciatric disorders and back disabilities, a foot disability, allergies, bronchitis, and sinusitis.  Unfortunately, he died in April 2010, before the claims were adjudicated by the RO.  In September 2010, the appellant, the Veteran's father, notified VA of his son's death and filed claims for accrued benefits and burial benefits.  In November 2010, the RO issued a rating decision adjudicating the pending claims for accrued benefits purposes.  However, despite the fact that an application for accrued benefits is to also be construed as an application for substitution, the RO did not address the question of eligibility for substitution in the November 2010 rating decision.  Rather, the issue was first adjudicated by the RO in a November 2011 statement of the case, after the appellant filed a notice of disagreement with the November 2010 rating decision and an explicit request for substitution, in December 2010.  The appellant then filed a substantive appeal (VA Form 9) in January 2012, and the issue of eligibility for substitution was certified to the Board.  

The necessary documents to convey jurisdiction to the Board are a rating decision, notice of disagreement, statement of the case, and substantive appeal (in that order).  See 38 C.F.R. § 20.200 (2016).  Both the timeliness and adequacy requirements of a substantive sppeal are subject to discretion and may be waived explicitly by the Board.  Percy v. Shinseki, 23 Vet.App. 37, 47 (2009).  However, as detailed above, a rating decision was not issued on the question of substitution.  Therefore, the necessary procedural protections and processes associated with VA compensation claims have not been accomplished in this case, and the Board does not properly have jurisdiction over the issue of eligibility for substitution.  The appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


